                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     _____________________

JEFFREY TRANCOSO

         Plaintiff,

v.                                                                      No. 1:19-CV-1136 WJ/GBW

ADAM ROMERO, NEW MEXICO
DEPARTMENT OF TRANSPORTATION,
PETER BENTLEY, and WERNER
ENTERPRISES INCORPORATED,

         Defendants.

                      MEMORANDUM OPINION AND ORDER
               GRANTING PLAINTIFF’S AMENDED MOTION TO REMAND

         THIS MATTER is before the Court on Plaintiff’s Amended1 Motion to Remand (Doc. 19).

Having reviewed the Parties’ briefing and considered the applicable law, the Court finds that the

Motion is well taken and is, therefore, GRANTED.

                                               BACKGROUND

         This is a personal injury case arising out of multi-vehicle accident which included Plaintiff

and Defendant Peter Bentley (“Bentley”). Plaintiff filed suit in state court, asserting a variety of

tort claims, including negligence claims against Bentley and his employer, Werner Enterprises

Incorporated, as well as claims against the New Mexico Department of Transportation

(“NMDOT’) and one its engineers, Adam Romero (“Romero”), for failure to properly maintain

the highway where the crash occurred. (See Doc. 1-1.) Bentley timely removed the case to federal

court on the basis of diversity jurisdiction and asserted that Plaintiff fraudulently joined Romero



1
 The Court struck Plaintiff’s original Motion to Remand (Doc. 9) for failure to comply with the local rules regarding
exhibits. (See Doc. 18.)
and NMDOT in order to defeat federal jurisdiction. Specifically, Bentley contended, inter alia,

that under the New Mexico Tort Claims Act Plaintiff was: (1) required to provide notice of his

claims against NMDOT to the New Mexico Risk Management Division (“NMRMD”), which he

did not, and (2) required to provide notice regarding the claims against Romero, because Romero

was acting in the course and scope of his employment with the state. (Doc. 21 at 1–2.) Bentley

argued that because Plaintiff failed to meet the notice prerequisite, recovery against NMDOT

and/or Romero is impossible and thus, their joinder is fraudulent. Plaintiff then filed the instant

motion for remand. Plaintiff does not dispute the fact that he personally did not give notice, but

asserts that NMRMD did have actual notice and, moreover, notice was not required for the claims

against Romero.

                                          DISCUSSION

       Federal courts are courts of limited jurisdiction, Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994), with the requirements for federal jurisdiction found at 28

U.S.C. §1331 (federal question jurisdiction) and §1332 (diversity jurisdiction). Due to the

exceptional nature of federal jurisdiction, removal statutes must be strictly construed, and all doubt

should be resolved against removal. Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333 (10th

Cir. 1982) (citations omitted).

       Diversity jurisdiction requires complete diversity, meaning no party may share citizenship

with an opposing party. See Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806). But, even

where complete diversity exists, federal jurisdiction can still be defeated by the forum defendant

rule, which provides that a diversity case ordinarily removable to federal court is not removable if




                                                  2
any of the defendants are citizens of the state in which the federal court sits. 2 28 U.S.C. §

1441(b)(2).

         When a plaintiff has included a party in a suit for the sole purpose of spoiling federal

jurisdiction, joinder is considered fraudulent. See Dodd v. Fawcett Publications, Inc., 329 F.2d

82, 85 (10th Cir. 1964). If the Court concludes a party was fraudulently joined, it may ignore the

citizenship of that party for purposes of determining jurisdiction. See Dutcher v. Matheson, 733

F.3d 980, 987–88 (10th Cir. 2013). “To establish fraudulent joinder, the removing party must

demonstrate either: (1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the

plaintiff to establish a cause of action against [the defendant] in state court.” Long v. Halliday,

768 F. App’x 811, 814 (10th Cir. 2019) (internal quotation marks and citation omitted). But the

Court need not “pre-try the merits of the plaintiff’s claims” and “[a] claim which can be dismissed

only after an intricate analysis of state law is not so wholly insubstantial and frivolous that it may

be disregarded for purposes of diversity jurisdiction.” Brazell, 525 F. App’x at 881. “The

defendant seeking removal bears a heavy burden of proving fraudulent joinder, and all factual and

legal issues must be resolved in favor of the plaintiff.” Long, 768 F. App’x at 814.

         Here, it is undisputed that the parties are completely diverse.3 Nonetheless, assuming

Romero and NMDOT are proper parties to this case, the case is not removable under the forum

defendant rule. If, however, as Bentley argues, Plaintiff joined these two forum citizens for the

purpose of spoiling federal jurisdiction, their citizenship is ignored for purposes of the Court’s


2
  The Tenth Circuit has held that the rule is procedural, not jurisdictional, and thus may be waived if the plaintiff fails
to object. Brazell v. Waite, 525 F. App’x 878, 884 (10th Cir. 2013) (citing Lively v. Wild Oats Markets, Inc., 456 F.3d
933, 940 (9th Cir. 2006) (collecting cases)). But, when the plaintiff contests removal, as is the case here, the case
should be remanded pursuant to the forum defendant rule. Id.
3
  There appears to be some uncertainty as to whether Werner Enterprises Incorporated is a citizen of Nebraska or
Minnesota and as to the New Mexico county where Romero resides. (Doc. 1 at 2.) However, the Court does not need
to resolve those issues here to determine the outcome of Plaintiff’s Motion. There is no dispute that there is complete
diversity among the parties.

                                                            3
jurisdictional analysis, and removal is proper as the other Defendants are not forum citizens. As a

threshold matter, if either Romero or NMDOT was not fraudulently joined, then under the forum

defendant rule the case should be remanded. Accordingly, the Court will first consider whether

Romero’s joinder was fraudulent, as that issue is dispositive.

       Bentley contends that Romero is sued in his official, as opposed to individual capacity.

(Doc. 21 at 9.) As such, according to Bentley, Plaintiff was required by the New Mexico Tort

Claims Act (“NMTCA”) to provide notice of his claim as a jurisdictional prerequisite. He argues

that “no authority allows a plaintiff to sidestep the [NM]TCA’s notice requirement by naming a

state employee with no allegation that the employee acted outside the course and scope of his

employment.” (Id. at 12.) Bentley relies chiefly on Kentucky v. Graham, 473 U.S. 159 (1985), a

federal civil rights case, to support his distinction between official versus individual capacity suits.

       Both of Bentley’s arguments miss the mark. First, the official versus individual capacity

distinction is not contemplated by the NMTCA. See I.G. v. Bd. of Educ. of the Aztec Mun. Sch.

Dist., No. 18-124, 2018 U.S. Dist. LEXIS 168710, at * 64 (D.N.M. Sep. 30, 2018) (“Designations

of ‘individual’ versus ‘official’ capacity are not relevant in the context of the NMTCA.” (citing

Vigil v. State Auditor’s Office, 2005-NMCA-096, ¶ 7, 138 N.M. 63)). That distinction is only

critical in federal constitutional claims. See Vigil, 2005-NMCA-096, ¶ 7. In those cases, state

officials, such as police officers, must be sued in their “individual” capacities, because civil rights

claims can only be asserted against “persons,” and employees acting in their official capacity are

not “persons” within the context of federal civil rights claim. See Ford v. N.M. Dep't of Pub.

Safety, 1994-NMCA-154, ¶ 16, 119 N.M. 405. That is not the true under the NMTCA. Individual

employees acting in the course and scope of their employment may be sued under the NMTCA.

See Abalos v. Bernalillo Cnty. Dist. Attorney’s Office, 1987-NMCA-026, ¶ 18, 105 N.M. 554.



                                                   4
       Second, and more importantly, the NMTCA only requires notice to government entities,

not individual state employees. The NMTCA’s notice provision states, in pertinent part, that,

“[e]very person who claims damages from the state or any local public body under the [NMTCA]”

must provide notice to the representative of the state or public body designated by the statute. See

1978 NMSA, § 41-4-16(A). Significantly, the statute is silent regarding claims against individual

governmental employees. See Niederstadt v. Town of Carrizozo, 2008-NMCA-053, ¶ 15, 143

N.M. 786. In fact, it is beyond debate that notice is not required to government employees. Dutton

v. McKinley Cnty. Bd. of Comm’rs, 1991-NMCA-130, ¶ 12, 113 N.M. 51 (“The written notice

requirements of Section 41-4-16 do not apply to claims against public employees.” (citing

Martinez v. Clovis, 1980-NMCA-078, ¶ 11, 95 N.M. 654) (explaining that “[i]f the Legislature

had intended a different interpretation, it could have included in § 41-4-16 the necessity for giving

written notice to the offending public employee”)).

       Further, Bentley’s argument that Plaintiff was required to provide notice of the claims

against Romero because governmental entities can only act through their employee and those

entities must defend and indemnify employees, see NMSA 1978, §§ 41-4-4(B) and (D), was

explicitly foreclosed by the Court in Niederstadt, on which, ironically, Bentley heavily relies.

(Doc. 21 at 11). The Niederstadt court rejected the exact line of reasoning Bentley offers to this

Court, stating that

       “merely because [the employee defense and indemnification provision] imposes
       upon the governmental entity for which the employee works the obligation to
       provide a defense to its employee and pay any settlement or judgment reached, it
       does not convert a public employee . . . into a local public body, a governmental
       entity, or the state or state agency [for purposes of the notice provision].”

2008-NMCA-053, ¶ 21 (quoting Martinez, 1980-NMCA-078, ¶ 9) (brackets in original).




                                                 5
       Additionally, Bentley’s argument that a suit against Romero, a public employee, is really

a suit against NMDOT, a governmental entity, and thus notice is required, has also been rejected

by the New Mexico appellate courts. See Martinez, 1980-NMCA-078, ¶ 10 (noting that the New

Mexico legislature expressly distinguished between governmental entities and public employees

in the NMTCA and specified separate “areas of liabilities and immunities” and therefore an

employee is not and cannot be considered the entity itself).

       Plaintiff cannot be said to have sidestepped the notice requirement relative to Romero,

because there simply is no requirement. As such, Plaintiff properly joined Romero and there is no

argument that Romeo was not properly served. Romero is therefore, a properly joined and served

forum defendant, and his presence in the case requires remand under § 1441(b)(2).

       Finally, because the Court concludes that Romero was not fraudulently joined, it need not

analyze the fraudulent joinder assertion against the NMDOT. The presence of a single forum

defendant requires remand under the forum defendant rule. See id. (explaining that an action

removable solely on the basis of diversity jurisdiction “may not be removed if any of the parties

in interest properly joined and served as defendants is a citizen of the State in which such action

is brought”) (emphasis added). That said, whether NMDOT had sufficient notice under the

NMTCA would require an “intricate analysis of state law,” which would militate toward remand

in any case. See Brazell, 525 F. App’x at 881.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall take the necessary action to

effectuate remand of this case to the New Mexico District Court for the First Judicial District.




                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                 6
